          Case 2:19-cv-05556-DMF Document 8 Filed 12/03/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Stephanie X. Guzman,                              NO. CV-19-5556-PHX-DMF
10                 Plaintiff,
11   v.
                                                       ORDER TO SHOW CAUSE
12   United States of America,
13                 Defendants.
14
15           This action has been assigned to a United States Magistrate Judge pursuant to

16   Local Rule 3.7(b) of the United States District Court for the District of Arizona. Each

17   party is required to execute and file within fourteen days of its appearance either a written

18   consent to the exercise of authority by the magistrate judge under 28 U.S.C. ' 636(c), or a

19   written election to have the action reassigned to a district judge. Stephanie X. Guzman

20   appeared more than fourteen days ago, but has not yet filed the required election form.

21           IT IS ORDERED that if Stephanie X. Guzman fails to file the appropriate

22   election form by 5:00 p.m. on Wednesday, December 18, 2019,                    Stephanie X
     Guzman shall appear1 before Judge G. Murray Snow of the Phoenix Division of
23
     this Court in Courtroom No. 602, 6th Floor, at 4:30 p.m. on January 6, 2020 and
24
     show good cause for the failure to comply with Local Rule 3.7(b). The hearing before
25
     the Judge will be automatically vacated and the party need not appear if the party files a
26
27
             1
28           Incarcerated parties shall appear telephonically and shall make arrangements for
     such appearance in advance of the hearing.
                                                  1
       Case 2:19-cv-05556-DMF Document 8 Filed 12/03/19 Page 2 of 2



 1   completed election form by the 5:00 p.m. deadline set forth above. An additional copy of
 2   the election form is included with this Order.
 3          IT IS FURTHER ORDERED that the assignment of this action to the Magistrate
 4   Judge remains in effect for all purposes pending completion of the election process.
 5   Involvement of Liaison Judge G. Murray Snow in this matter is limited to this show
 6   cause hearing, unless the magistrate judge assignment is ordered withdrawn pursuant to
 7   28 U. S. C. ' 636(b)(1)(A), at which time the case would be randomly reassigned to a
 8   district judge.
 9
                                               BRIAN D. KARTH
10                                             District Court Executive/Clerk of Court
11
     December 3, 2019
12                                             s/ M.Pruneau
                                         By    Deputy Clerk
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
